DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-5 and 11-13, in the reply filed on August 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-10 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Natsui (U.S. Pat. Pub. 2006/0216537) in view of Inaba (JP2006-002277).  For discussion of Inaba, see the English Machine Translation.
Regarding claim 1, Natsui teaches a water-dispersible sheet (Abstract) comprising a papermaking fiber (Paragraph [0024]) and an alkalized fibrous carboxyalkyl cellulose (Abstract; Paragraphs [0017] and [0020]), wherein the degree of etherification of the fibrous carboxyalkyl cellulose is 0.2 to 0.6 (0.4-0.6, Paragraph [0023]; 0.43, Paragraph [0166]).
Natsui fails to teach further comprising a carboxyalkyl cellulose salt, the degree of etherification of the carboxyalkyl cellulose salt is 0.5 to 1.6, the viscosity of 1% aqueous solution of the carboxyalkyl cellulose salt measured by Brookfield viscometer is 2 to 200 mPa-s, and the ratio of the carboxyalkyl cellulose salt to the sum of the papermaking fibers and the alkalized fibrous carboxyalkyl cellulose is 0.1 to 10% by weight.
Inaba teaches a water-dispersible sheet (Abstract) comprising papermaking fibers (wood pulp) and regenerated cellulose fibers (Abstract) and further comprising a carboxyalkyl cellulose salt (water-soluble binder, Abstract; Paragraph [0024]) in an amount of 5 to 10% by weight based on the total amount of papermaking fibers (wood pulp) and regenerated cellulose fibers (Paragraph [0020]) in order to increase the wet strength of the water-dispersible sheet while maintaining softness of the sheet (Paragraph [0020]).  Inaba further teaches the degree of etherification of the carboxyalkyl cellulose salt is 0.8 to 1.2 and the viscosity of 1% aqueous solution of the carboxyalkyl cellulose salt measured by Brookfield viscometer is 10 to 40 mPa-s from the viewpoint of improving the performance as a binder and of improving the affinity with a crosslinking agent (Paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the water-dispersible sheet of Natsui further comprise a carboxyalkyl cellulose salt in an amount of 5 to 10% by weight based on the total amount of papermaking fibers and alkalized fibrous carboxyalkyl cellulose as taught by Inaba in order increase the wet strength of the water-dispersible sheet.  Furthermore, it would have been obvious for the degree of etherification of the carboxyalkyl cellulose salt is 0.8 to 1.2 and the viscosity of 1% aqueous solution of the carboxyalkyl cellulose salt measured by Brookfield viscometer is 10 to 40 mPa-s as taught by Inaba from the viewpoint of improving the performance as a binder.
Regarding claim 2, Natsui teaches wherein the Canadian standard freeness of the papermaking fiber is 200 to 750 ml CSF (250-700 ml CSF, Paragraph [0025]).
Regarding claims 3 and 11, Natsui teaches wherein a tacky adhesive layer is installed on one of the surfaces (Paragraph [0142]).
Regarding claims 4 and 12, Natsui teaches wherein a thermosensitive recording layer is installed on the surface of the sheet opposite to the surface on which the tacky adhesive layer is installed (Paragraphs [0032] and [0194]).
Regarding claims 5 and 13, Natsui teaches wherein an aqueous coating material is applied on the surface of the sheet opposite to the surface on which the tacky adhesive layer is installed (undercoating layer, Paragraphs [0036] and [0194]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                                                                                                                                                                                                                              

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
November 4, 2022